Citation Nr: 0941396	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, (PTSD).  


REPRESENTATION

Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty for training with the 
Marine Corps in June 1950 and on active duty with the Air 
Force from July 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric 
disorders.  As emphasized in Clemons, although a veteran may 
only seek service connection for PTSD, the veteran's claim 
"cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found 
that a veteran does not file a claim to receive benefits only 
for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may 
be afflicting the veteran.  Nevertheless, in the present 
action, the Veteran filed a separate claim for service 
connection for psychiatric disability other than PTSD in 
October 2008, and a November 2008 rating action was issued in 
connection with that claim.  That decision was not appealed.  
Accordingly, the Board will limit the present analysis to the 
Veteran's claim for service connection for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).



FINDING OF FACT

The Veteran has not been diagnosed to have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in January 2006, which was sent prior to 
the initial adjudication of the Veteran's claim and which 
informed the Veteran of the criteria for establishing service 
connection for PTSD based on a personal assault.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  Attempts to obtain the Veteran's service personnel 
and treatment records were made; however, responses from the 
National Archives and Records Administration indicate that 
the Veteran's records were among those presumable destroyed 
by fire in July 1973.  Additionally, a response from the 
Social Security Administration (SSA) reflects that the 
Veteran's SSA medical records have been destroyed, as well.  
Letters were sent to the Veteran informing him that his 
records were unavailable.  However, information from the 
Veteran's in-service hospital admission cards was obtained, 
as well as the Veteran's VA treatment records.  The Veteran 
was also afforded a VA PTSD examination, and he testified at 
a hearing before the undersigned Veteran's Law Judge.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Establishing entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) a link, 
established by medical evidence, between current symptoms of 
PTSD and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

As referenced above, the Veteran's service medical records 
were among those presumably lost in a fire at the National 
Military Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The Board has kept this situation in mind 
while addressing the Veteran's claims, and realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The Veteran contends that he has PTSD as the result of his 
in-service experiences, including as the result of an in-
service assault.  The Veteran recalls being spontaneously 
attacked by a mail clerk who he did not know after entering 
the mailroom in Biloxi, Mississippi during his radar operator 
training.  He reports that he sought medical treatment for 
his injuries and was seen for approximately 30 minutes before 
being released.  The Veteran also reports receiving 
retaliatory disciplinary measures for reporting the 
inappropriate behavior of superior officers or simply 
following the orders of officers.

The information obtained from the Veteran's hospital 
admission reports does not reflect any psychiatric treatment 
or treatment for an in-service assault.  

The first post-service psychiatric treatment of record is in 
September 1976 when the Veteran sought treatment at a VA 
facility for his depressive symptoms which he reported were 
related to his inability to find employment.  The Veteran's 
condition was assessed in October and December 1976 treatment 
records as depressive reaction, improved.  In a January 1977 
VA treatment record, the Veteran again reported feelings of 
depression and was referred for psychiatric treatment.  In 
March 1977, the Veteran was psychiatrically examined for VA 
purposes in conjunction with his pension claim, and the 
corresponding examination report reflects that the Veteran 
experienced a heart attack in 1975 and had been unemployed 
since that time.  The Veteran reported experiencing 
depression since the time of his heart attack due to his 
physical limitations and inability to maintain employment, 
but specifically denied having any emotional difficulties 
during his period of service or any time prior to his heart 
attack.  The Veteran was assessed with depressive reaction 
secondary to myocardial infarction.

The next psychiatric treatment of record is reflected in a 
January 2006 VA psychiatric evaluation, during which the 
Veteran reported long-standing depression and in-service 
experiences of assaults and discrimination due to his speech 
impediment.  The Veteran also reported becoming tearful when 
recalling military events and experiencing service-related 
experiences four to five times per month, as well as 
forbidding family members from watching military-related 
movies or joining the military.  The evaluating psychiatrist 
assessed the Veteran with major depression, rule out PTSD.

A March 2006 VA treatment record reflects the results of a 
psychiatric evaluation performed to assess the Veteran's 
psychiatric state after his January 2006 in-take assessment.  
During the evaluation, the Veteran reported his history of 
seeing and interacting with ghosts since childhood and that 
many members of his family had paranormal experiences, and 
therefore he did not find these experiences alarming.  The 
Veteran also reported that while he and his family members 
were sleep walkers and sleep talkers, he was not experiencing 
any active dreaming or nightmares.  The Veteran also reported 
that while he startles easily, he does not re-experience past 
traumatic events, or have any avoidant behaviors, 
hyperarousal, or excessive worry.  The Veteran's mood was 
assessed as good, and an accompanying family member stated 
that family members who are regularly around the Veteran do 
not believe that the Veteran is depressed.  In conclusion, 
the evaluating psychiatrist noted that the Veteran did not 
evidence any symptoms of depression or PTSD at the time of 
this evaluation.

Later in March 2006, the Veteran underwent a VA PTSD 
examination, during which the Veteran reported his history of 
treatment for depression in 1976 and no subsequent treatment 
until January 2006, which he reported seeking based on the 
advice of his Service Organization representative and not 
because he himself felt depressed or that he should seek 
psychiatric treatment.  The Veteran again reported his 
paranormal experiences of seeing and interacting with ghosts, 
but he denied any excessive anxiety or a history of 
significant memory problems (apart form those associated with 
age), panic attacks, or suicidal or homicidal ideations. The 
Veteran recounted his in-service experiences, including being 
released from radar school due to his speech impediment, 
receiving retaliatory disciplinary measures from his 
commanding officer for reporting that the officer drove his 
vehicle into building, receiving threats of a physical 
assault from his fellow service members for reporting a 
corporal's inappropriate behavior, and being physically 
assaulted by a mail clerk. 

With regard to both the threatened and actual assaults, the 
Veteran did not report any feelings of intense fear, 
helplessness, or horror, and the Veteran could not recall 
important aspects or specific intrusive memories about these 
events.  In conclusion, the examiner stated that the Veteran 
was quite vague about the details of his alleged assault and 
that his description of the events did not seem very logical.  
The examiner stated that the Veteran denied most of the 
symptoms of PTSD, but that he had a documented history of 
depression.  The examiner also stated that the Veteran had 
unusual beliefs including reports of atypical auditory and 
visual hallucinations, without any other psychotic symptoms.  
In conclusion, the examiner diagnosed the Veteran with 
depression, not otherwise specified, in remission, and a 
provisional diagnosis of a psychotic disorder, not otherwise 
specified.

The Veteran testified at a Board hearing in September 2009, 
during which he again reported his in-service assault by a 
mail clerk and the threatened assault by his fellow service 
members.  However, the Veteran also testified that he 
believes his in-service experiences have no bearing on his 
current psychiatric state.  

After reviewing all of the evidence of record, the Board 
finds that the Veteran has not been diagnosed with PTSD.  The 
Veteran's treatment records from 1976 to 1977 reflect that he 
was diagnosed with a depressive reaction related to his 1975 
myocardial infarction and subsequent unemployment, and the 
Veteran denied any prior emotional difficulties at his March 
1977 VA psychiatric examination, including during his period 
of service.  Moreover, the Veteran's more recent psychiatric 
evaluations fail to diagnose the Veteran with PTSD, as the 
Veteran did not report the requisite PTSD symptoms to support 
a PTSD diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (holding that absent a presently diagnosed 
disability, there can be no valid claim).  

ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


